DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
 Note that at par [0004] in the specification as originally filed discloses that the object of the present invention is to provide an air purification module [emphasis added].   In the title, of the originally filed specification, correct the typographical error as follows.  AIR PURIFICATION [[MODILE]] MODULE.  Also see paragraph 6 in the Office Action mailed February 22, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 7, the amendment to claim 1 has a repeated phrase—are connected . 
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joannou.
For claim 1, Joannou discloses each of the limitations for an air purification module, comprising: a first filter plate, two second filter plates, a filter member, and an insulating member; wherein each of the two second filter plates comprises a second sieve and a second frame; the second frames of two second filter plats are connected to form a receiving cavity; the first filter plate comprises a first sieve and a first frame; the first filter plate is capable of being connected to a high voltage power supply; the first filter plate is arranged within the receiving cavity; the filter member is made of insulating material with negligible electrical conductivity and is arranged on sides of the first filter plate to prevent the first filter plate from contacting the second sieve of the second filter plate;  the insulating member is provided on a periphery of the first frame for preventing the first filter plate from contacting the second frame; wherein a perforation is provided 
Joannou teaches at column 2, lines 5-15, 24-32, and 37-53, respectively below:   
13 is a metal box containing an electronic high voltage supply. The high voltage produced by this supply is connected to screen 7 via an insulated wire (not shown). The ground return of the supply is connected to screens 1 and 2 via high voltage supply box 13 and frames 3 and 4 [emphasis added]. High voltage power supply 13 is energized by low voltage power supply 14 via cable 23. Power supply 14 is provided with standard prongs and can be plugged into any standard power outlet.
FIGS. 4 and 5 show the operation of a shorting switch which is used to disable the high voltage when the filter is opened. 17 is a plunger which is positioned on frame 4. 18 is a hole on frame 3 opposite plunger 17 [emphasis added]. 19 is a spring element supported at one end inside frame 3. 20 is an insulator affixed inside frame 3. 21 is a metal contactor affixed to insulator 20. 22 is a wire connecting contactor 21 to the high voltage terminal of the supply 13 [emphasis added].
High voltage from power supply 13 is applied to the insulated center screen 7 [emphasis added]. This produces a strong electric field between this screen and the outside screens 1 and 2. The fibrous pads 9 and 10 which fill the space between the screens are exposed to this electric field and they become polarized, i.e. positive and negative electric poles appear at the surface of each fiber. These electric poles attract particulate matter from the air which passes through the filter and thus it enhances the effectiveness of the filter in collecting dust. Dust, collected on the fibrous pads and which under humid conditions may be conducting, is prevented from carrying current (arching) from the inside screen 7 to the outside screens 1 and 2 by the insulation provided by the coating on the screens. Thus, the filter will not produce any ozone since there is no electric discharge.
According to the above teaching, Joannou further discloses a wire perforation is provided on the second frame, see col. 2, lines 5-15. Consequently, it is inherent or at least would have been readily obvious to one having ordinary skill in the art that the invention of Joannou functions to allow a wire from outside to connect to the first filter plate and to supply high voltage power to the first filter plate through a wire perforation.  The location of the wire perforation that allows said wire to function in the apparatus of 
For claim 2, Joannou discloses further the two second plates and the first filter plate are provided to form a filtering unit set (col. 2, ll. 32-53).
For claim 3, Joannou discloses further two adjacent negative filter plates are connected by a hinge, and the hinge is arranged on one side of the negative filter plate  (col. 2, l. 3; Figs. 1, 3-5).
For claim 6, Joannou discloses the first filter plate is rectangular-shaped, and the insulating member is arranged at edges of the first frame (8, 8a, 8b in Fig. 3; col. 1, l. 65-col. 2, l. 2). 
For claim 8, Joannou discloses the second plate is grounded (Figs. 3, 4).
For claim 9, the teaching of Joannou is set forth above and appears to be silent to state explicitly that the filter member is made of one or more selected from the group consisting of polyester wadding, filter paper, activated carbon filter cotton, non-woven fabric and HEPA filter paper.  However, the group consisting of polyester wadding, filter paper, activated carbon filter cotton, non-woven fabric and HEPA filter paper are old and have been long known in the art of air purification as filter media.  Therefore, one of ordinary skill in the art would find it obvious to substitute the filter member of Joannou with one or more of polyester wadding, filter paper, activated carbon filter cotton, non-
For claim 10, Joannou discloses two sides of the filter member are abutted against the first sieve and the second sieve respectively inner and outer sides of the insulating member are abutted against the first frame and the second frame respectively and the first filter plate is secured by the filter member and the insulating member (Figs. 1, 2; col. 2, ll. 40-42.
Response to Remarks
 Applicant’s remarks, see page 6, filed May 11, 2021, with respect to the drawings have been fully considered, and the objection of the drawings has been withdrawn.  Regarding Applicant’s remarks, see page 7, with respect to claims 2 and 7, the objection of claims 2 and 7 has been withdrawn. Regarding Applicant’s remarks, see page 8, with respect to claims 1, 2, 3, 6, 7, 8, and 10 rejected under 35 U.S.C. § 112, the rejection of these claims has been withdrawn.  Applicant’s arguments regarding claim 1 have been considered and are moot because the new ground of rejection presented as set forth above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 9, 2021